Citation Nr: 0330529	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for serous otitis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for heat exhaustion.  

4.  Entitlement to service connection for low back 
disability.  

5.  Entitlement to service connection for left Achilles 
tendonitis.  

6.  Entitlement to service connection for service connection 
for hepatitis B.  

7.  Entitlement to a higher initial (compensable) rating for 
right Achilles tendonitis.  

8.  Entitlement to a higher initial (compensable) rating for 
arthritis and tendonitis of the left elbow.  

9.  Entitlement to a higher initial (compensable) rating for 
dermatitis with hyperpigmentation of the skin.  

10.  Entitlement to a higher initial (compensable) rating 
for patellofemoral syndrome of the knees.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980 and from May 1984 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision, service 
connection was established for right Achilles tendonitis, a 
scar on the right hand, arthritis and tendonitis of the left 
elbow, dermatitis with hyperpigmentation, and patellofemoral 
syndrome of the knees.  Noncompensable ratings were assigned 
to all of these conditions.  By the same rating decision, 
service connection was denied for serous otitis, tinnitus, 
heat exhaustion, gastroenteritis, low back disability, 
disability of the tibia and fibula, hepatitis B, a 
sinusitis, a condition causing upper leg cramps, residuals 
of a head injury, and left Achilles tendonitis.  
Furthermore, the RO denied entitlement to a 10 percent 
rating for multiple noncompensable ratings under the 
provisions of 38 C.F.R. § 3.324.  

The veteran filed a notice of disagreement in October 1996, 
indicating his disagreement with respect to the ratings for 
right Achilles tendonitis, arthritis and tendonitis of the 
left elbow, dermatitis with hyperpigmentation of the skin, 
and patellofemoral syndrome of the knees, in addition to the 
denials of entitlement to service connection for serous 
otitis, tinnitus, heat exhaustion, low back disability, 
disability of the tibia and fibula, hepatitis B, headaches, 
sinusitis, a condition causing upper leg cramps, left 
Achilles tendonitis, and residuals of a head injury.  In his 
January 1997 substantive appeal to the Board, the veteran 
indicated that he wished to appeal the following issues:  
entitlement to service connection for serous otitis, 
tinnitus, heat exhaustion, low back disability, hepatitis B, 
and left Achilles tendonitis, and entitlement to an 
increased (compensable) rating for right Achilles 
tendonitis, arthritis and tendonitis of the left elbow, 
dermatitis with hyperpigmentation of the skin, and 
patellofemoral syndrome of the knees.  

The veteran did not make any reference to the claim for a 
higher evaluation for a right hand scar, or for service 
connection for a gastrointestinal disorder, headaches, 
sinusitis, a condition causing upper leg cramps, a condition 
causing pain to the tibia or fibula, residuals of a head 
injury, or entitlement under 38 C.F.R. § 3.324.  In a 
statement received from him in September 2002, the veteran 
raised claims for severe headaches due to head injury, leg 
cramps and a stomach condition.  However, this statement was 
not received in a timely fashion to constitute a notice of 
disagreement.  See 38 C.F.R. §§ 20.200, 20.300, 20.302 
(2003).  

The issues of entitlement to higher initial ratings for left 
elbow disability, for an initial rating for dermatitis with 
hyperpigmentation, for service connection for heat 
exhaustion and for service connection for low back 
disability are the topics of the REMAND that follows this 
decision.  

The veteran requested a Travel Board hearing in January 1997 
and on subsequent occasions in July and October 1999 and 
October 2000 when he requested that the hearing be 
rescheduled.  In March 2003, the veteran contacted RO to 
inform it that he could not attend the hearing scheduled for 
April 2003 as he was on active duty.  For this reason, he 
has not been afforded a Travel Board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not currently have serous otitis 
related to injury, disease or event noted during his 
military service.  

3.  The veteran has tinnitus that is possibly due to injury, 
disease or event noted during his military service.  

4.  The veteran does not have left-sided Achilles tendonitis 
that is related to injury, disease or event noted during his 
military service.  

5.  The veteran does not currently have hepatitis B that is 
related to injury, disease or event noted during his 
military service.

6.  The veteran's right-sided Achilles tendonitis is 
productive of tenderness to palpation on objective 
evaluation.  

7.  The veteran's patellofemoral syndrome on the right side 
is productive of painful motion.  

8.  The veteran's patellofemoral syndrome on the left side 
is productive of painful motion. 


CONCLUSIONS OF LAW

1.  Serous otitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Tinnitus was incurred during the veteran's active 
wartime service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

3.  Left-sided Achilles tendonitis that was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

5.  The criteria for an initial rating of 10 percent have 
been satisfied for service-connected Achilles tendonitis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5299-5284 (2003).  

6.  The criteria for an initial rating of 10 percent have 
been satisfied for service-connected patellofemoral syndrome 
on the right side.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5024-5257, 5260, 5261 (2003).  

7.  The criteria for an initial rating of 10 percent have 
been satisfied for service-connected patellofemoral syndrome 
on the left side.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5024-5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 1996 rating decision, the October 1996 statement of the 
case and the February 1999 and February 2003 supplemental 
statements of the case.  He was specifically told that there 
was no evidence showing that he currently had otitis, 
tinnitus or disabilities of the tibia and fibula that are 
associated with injury, disease or event noted during the 
veteran's military service.  The RO also notified him by 
letters dated in August and November 2002, that he needed to 
submit additional evidence in support of his claim, such as 
statements from doctors who treated him for the disabilities 
at issue.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letters dated in August and November 2002 the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also 
informed him that it would request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records and VA 
evaluation and treatment records.  The RO also obtained the 
veteran's VA medical examination reports.  On these bases, 
the Board finds that the requirements of the VCAA have been 
met by the RO to the extent possible.  

SERVICE CONNECTION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Serous Otitis

The veteran's service medical records show treatment for 
serous otitis in March 1996.  The initial VA examination 
conducted in June 1996 shows that the veteran had normal 
ears on general medical examination.  On subsequent 
examination conducted by VA in September 1998, the veteran 
was noted to have a history of serous otitis in the 1960s 
without recurrence.  In the absence of evidence of current 
disability, a claim for service connection cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the 
doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 2002).  However, in this case, the 
Board finds that the evidence is not in relative equipoise, 
as the weight of the evidence compels the conclusion that 
the veteran's does not have serous otitis that is related to 
injury, disease or event noted during the veteran's military 
service.  Therefore, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Tinnitus

The veteran's service medical records show that he 
complained of ringing in the ears when he was examined in 
March 1996, just prior to his separation from service.  The 
veteran was noted to have tinnitus in the postservice years 
as well.  In particular, in September 1998 VA examinations 
the presence of tinnitus was noted.  The examiner stated 
that the etiology of the occasional tinnitus could not be 
determined, stating that it may be related to his military 
noise exposure.  

The Board finds that there is an approximate balance of 
positive and negative evidence regarding the merits of the 
claim of entitlement to service connection for tinnitus.  
The evidence is in relative equipoise, as the weight of the 
evidence compels neither the conclusion that the veteran's 
tinnitus was or was not related to injury, disease or event 
noted during the veteran's military service.  Therefore, the 
benefit of the doubt doctrine is for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for tinnitus is granted.  

Left Achilles Tendonitis.  

The veteran contends that he has suffered from pain due to 
Achilles tendonitis since an injury incurred during his 
basic training.  As noted above, service connection has been 
established for Achilles tendonitis on the right side.  The 
veteran was treated for pain and swelling in the area of the 
right ankle beginning in March 1978.  The service medical 
records show only treatment for complaints on the right 
side.  These records do not confirm left-sided Achilles 
tendonitis.  Likewise, left-sided Achilles tendonitis has 
not been shown in the post-service years.  Reports of VA 
examinations conducted in June 1996, August 1998 and 
December 2002 do not show Achilles tendonitis on the left.  
In the absence of evidence of current disability, a claim 
for service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

As noted above, the Board is mindful of the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
However, in this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran's does not have left 
Achilles tendonitis that is related to injury, disease or 
event noted during the veteran's military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Hepatitis

The veteran's service medical and postservice treatment 
records are entirely negative for a diagnosis of hepatitis.  
Of particular note is the report of the August 1998 VA 
examination, conducted many years after service, that shows 
that laboratory testing indicated no evidence of liver 
damage or findings consistent with hepatitis.  Hepatitis 
screening was entirely negative.  Thus, the preponderance of 
the evidence is against the claim of entitlement to service 
connection in the absence of evidence of current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

INCREASED RATINGS

Service-connected disabilities are rated in accordance with 
a schedule of ratings that are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was granted for Achilles 
tendonitis in the right leg in a July 1996 rating decision.  
The veteran was assigned a noncompensable rating for this 
condition under the provisions of 38 C.F.R. § 4.71a, Codes 
5299-5284.  By the same rating decision, service connection 
was established for patellofemoral syndrome, and the veteran 
was assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.71a, Codes 5024-5257.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern).  In 
Fenderson, Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a 
claim for increase.  Moreover, the appellant in this case 
has clearly indicated that what he seeks is the assignment 
of a higher disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will 
not remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body 
involved; the last 2 digits will be "99" for all unlisted 
conditions.  If the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  Incidentally, the prefix "52-, used in 
the veteran's case pertains to musculoskeletal diseases.  

The Board notes in addition that the effects of functional 
loss due to pain and other factors in rating the veteran's 
service-connected disability must be considered.  Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled 
movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  

Achilles Tendonitis

Under diagnostic code 5284, the minimal rating of 10 percent 
rating requires moderate foot injury.  The next higher 
rating of 20 percent requires moderately severe disability.  
38 C.F.R. § 4.71a, Code 5284.  

The Board notes that pain appears to be a primary feature in 
the veteran's service-connected disability picture.  At the 
December 2002 VA examination, the veteran demonstrated pain 
on palpation of the Achilles tendon.  Thus, the veteran 
demonstrated the functional loss due to pain or other 
factors that more nearly approximates moderate disablement 
supporting an evaluation of 10 percent.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  The 
examination also showed that the veteran complained of pain 
in the right Achilles area when marching and running with 
his ROTC students.  Examination revealed no evidence of 
effusion, edema, instability, redness, abnormal movement or 
guarding.  There was not bony deformity and no evidence of 
skin breakdown or unusual shoe wear pattern that indicated 
abnormal weight bearing.  The veteran denied flare-ups of 
the tendon and limited his complaint to pain when walking.  
Moderately severe disability necessary for an evaluation of 
20 percent has not been demonstrated.  In view of the 
foregoing, the preponderance of the evidence supports an 
evaluation of 10 percent for Achilles tendonitis.  

Patellofemoral Syndrome

Patellofemoral syndrome has been afforded an analogous 
rating under diagnostic codes 5024 and 5257.  The former 
code pertains to tenosynovitis and is rated on limitation of 
motion of the affected part as with degenerative arthritis.  
The latter code pertains to knee disability manifested by 
lateral instability and recurrent subluxation.  

With respect to limitation of motion, noncompensable rating 
is assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  An evaluation of 10 percent requires 
flexion limited to 45 degrees and extension limited to 10 
degrees.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  A 
minimum rating of 10 percent rating is assigned for knee 
disability characterized by recurrent subluxation or lateral 
instability that sight in degree.  38 C.F.R. § 4.71a, Code 
5257.  

The Board notes that VA examinations conducted in June 1996, 
August 1998 and December 2002 failed to show limitation of 
motion, instability or subluxation.  However, all 
examinations indicate painful motion and crepitus in both 
knees.  Thus, the veteran demonstrated the functional loss 
due to pain or other factors that more nearly approximates a 
10 percent in the right knee and 10 percent in the left 
knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran is advised that the next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  38 C.F.R. 4.71a, 
Diagnostic Codes 5260, 5261.  In addition, a 20 percent 
rating for lateral instability or recurrent subluxation 
requires moderate disablement.  However, the record does not 
support disablement to this extent.   In view of the 
foregoing, the preponderance of the evidence favors 
entitlement to initial ratings of no higher than 10 percent 
for patellofemoral syndrome on the right and a 10 percent 
for patellofemoral syndrome on the left.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran 
has not required any recent hospitalization for his 
disabilities, and his disabilities have not been shown to be 
productive of marked interference with his ability to work.  
Furthermore, the veteran is advised that his disability 
evaluation is a reflection of the effect of current 
disability on his industrial activities.  See 38 C.F.R. 
§ 4.1.  Accordingly, there is no basis for consideration of 
an extraschedular rating at this time.  


ORDER

Service connection for serous otitis is denied.  

Service connection for tinnitus is allowed.  

Service connection for left Achilles tendonitis is denied.  

Service connection for Hepatitis B is denied.

An initial rating of 10 percent for Achilles tendonitis is 
allowed, subject to regulations controlling the payment of 
monetary awards.   

An initial rating of 10 percent for patellofemoral syndrome 
on the right is allowed, subject to regulations controlling 
the payment of monetary awards.  

An initial rating of 10 percent for patellofemoral syndrome 
on the left is allowed, subject to regulations controlling 
the payment of monetary awards.  


REMAND

For the followings reasons the remainder of the issues are 
remanded for additional development:  

Heat Exhaustion

The veteran was treated for heat exhaustion in service in 
August 1989.  As reported he sustained heat injury in the 
last 50 meters of the four-mile run.  He was hospitalized 
and released to duty.  

In the postservice years, VA examination was conducted in 
September 1998 in order to determine if the veteran had 
residuals of heat injury.  The veteran reported that in 1988 
or 1989 while in the Army Ranger's School, at Fort Benning 
,Georgia, he was participating in intensive physical 
training when he suffered heat exhaustion.  He was treated 
in the hospital for four days and released to duty.  He 
observed that afterward, he experienced severe headaches, 
abdominal cramps and leg cramps.  

The physical and neurological examinations revealed no 
pertinent abnormalities. The examiner ruled out the presence 
of neurological findings in the lower extremities related to 
the heat exhaustion episode.  However, no comment was made 
concerning the veteran's report that he also developed a 
headache disorder as a consequence of heat injury.  
Additional examination and a nexus opinion would be helpful 
to determine whether current disability is related to 
injury, disease or event noted during his military service.  

Low Back Disability

The veteran's service medical records show that he was 
treated for low back complaints in December 1995.  Current 
evidence in the claims folder confirm the presence of 
degenerative joint disease as noted on the report of the VA 
examination conducted in August 1998.  Additional 
examination and a nexus opinion would be helpful to 
determine whether current disability is related to injury, 
disease or event noted during his military service.  

Left Elbow and Skin Disabilities

Finally, the Board notes that the veteran's service-
connected left elbow and skin disabilities have not been 
evaluated since 1998.  With respect to the latter condition, 
the disability ratings pertaining the evaluation of skin 
conditions have been revised pursuant to 67 Fed. Reg. 49590-
49599 (July 31, 2002), effective August 30, 2002.  The 
veteran's service-connected skin condition, currently 
evaluated as noncompensably disabling should be evaluated 
under the new criteria.  The Board observes that the veteran 
has been rated under Diagnostic Code 7806, the minimum 
compensable rating of 10 percent which under the new 
criteria requires a skin condition involving at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Code 7806 (2003).  
Additional examination is necessary to evaluate the 
veteran's current disability under these new criteria.  

In view of the foregoing, this case is remanded to the RO 
for the following actions.  

1.  He veteran should be afforded a 
neurological examination in order to 
determine whether he currently has a 
headache disorder that may be associated 
with the August 1989 heat injury 
incurred during his military service.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is asked to provide an 
opinion as to whether it is the veteran 
currently has a headache disorder or 
other neurological condition that is due 
heat exhaustion in service.  The 
examiner is requested to state whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
currently diagnosed condition had its 
onset during service or is in any other 
way causally related to service.  The 
clinical bases for the opinion should be 
set forth in detail.  

2.  The veteran should be afforded a VA 
spine examination in order to determine 
the current nature and etiology of any 
existing low back disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should offer an opinion as 
to whether the veteran currently has a 
low back condition related to his 
military service.  Specifically, the 
examiner should state if it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
currently diagnosed condition had its 
onset during service or is in any other 
way causally related to service.  

3.  The veteran should be afforded a VA 
joints examination in order to determine 
the current nature and severity of the 
service-connected left elbow disability.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should comment on the 
impact of functional loss due to pain, 
weakness or other factors on the 
veteran's disability picture.  

4.  The veteran should be afforded a VA 
skin examination in order to determine the 
current nature and severity of his 
service-connected skin condition.  All 
indicated special studies and tests should 
be accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to evaluated the veteran's 
disability under the new criteria for 
rating skin conditions.  In particular, 
the examiner is requested to state whether 
the veteran has a skin condition involving 
at least 5 percent, but less than 20 
percent, of the entire body; if at least 5 
percent, but less than 20 percent, of 
exposed areas are affected; or if 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required for a total duration of 
less than six weeks during the past 12-
month period.  

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



